Order entered July 11, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00488-CR

                            FRANK ROBERT BLAES, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F17-00535-J

                                           ORDER
       Before the Court is court reporter Kimberly Xavier’s July 6, 2018 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before July 13, 2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE